        Case 2:20-cv-05538-SVW-ADS Document 9 Filed 06/23/20 Page 1 of 2 Page ID #:50

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Central District
                                                __________  District of
                                                                     of California
                                                                        __________

                                                                )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                v.                                      Civil Action No.   2:20-cv-05538 SVW (ADSx)
LOS ANGELES UNIFIED SCHOOL DISTRICT;
                                                                )
SAMUEL MARK SCHWARZMER, RICARDO                                 )
ROSALES, JOSE FERNANDEZ, CARRIE SCHWARTZ,                       )
KEN HARRIS, KIMBERLY ABDUL MALIK and                            )
NISEAN MAE ELLIOTT,                                             )
                           Defendant(s)                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COU
                                                                                    COURT
                                                                                      URT
                                                                                        R


Date:           06/23/2020
                                                                                     SSignature
                                                                                      Signature off C
                                                                                                    Clerk
                                                                                                      lerk or Deputy Cler
                                                                                                                     Clerk
         Case 2:20-cv-05538-SVW-ADS Document 9 Filed 06/23/20 Page 2 of 2 Page ID #:51

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-05538 SVW (ADSx)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                  , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                        ; or

               Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
